Title: From James Madison to Charles Willing Byrd, 22 November 1802
From: Madison, James
To: Byrd, Charles Willing


Sir,
Department of State November 22d. 1802.
Inclosed is a letter to Governor St. Clair, from a copy which [is] also inclosed, you will find that his commission of Governor of the North Western Territory is to cease on his receipt of the notification. It is only to be added that no successor has yet been appointed and consequently that the functions of the Office devolve on you as Secretary of the said Territory. I have the Honor to be &ca
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM to Arthur St. Clair, 22 Nov. 1802.


